           CASE 0:20-cv-02336-TNL Doc. 86 Filed 07/21/21 Page 1 of 15




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


 Myisha Jackson,                                          Case No. 20-cv-2336 (TNL)

                 Plaintiff,

 v.                                                                ORDER

 Senior Care Solutions, Inc.,

                 Defendant.


 Myisha Jackson, 3954 Russell Avenue North, Minneapolis, MN 55412 (pro se Plaintiff);
 and

 Ashleigh M. Leitch and Sarah E. Crippen, Best & Flanagan LLP, 60 South Sixth Street,
 Suite 2700, Minneapolis, MN 55402 (for Defendant).


       This matter is before the Court, United States Magistrate Judge Tony N. Leung, on

Plaintiff’s Notice of Motion and Motion (ECF No. 9) and Plaintiff’s “Motion to Amend

the Complaint to Claim Punitive Damages and Allow Discovery of Defendants’ Financial

Condition” (ECF No. 33). For the reasons set forth below, the Court denies the motion to

strike and grants in part and denies in part Plaintiff’s motion to amend the complaint and

for discovery.

                                     I. BACKGROUND

       Plaintiff filed this employment discrimination suit against Defendant in November

of 2020, alleging that Defendant violated Title VII of the Civil Rights Act of 1964, 42

U.S.C. §§ 2000e, et seq.         (ECF No. 1.)       Plaintiff alleges that Defendant illegally

discriminated against her on the basis of race by applying different terms and conditions to
                                                1
           CASE 0:20-cv-02336-TNL Doc. 86 Filed 07/21/21 Page 2 of 15




her employment from those of similarly situated employees and terminating her in

September of 2019. (Id. at 4-7.) In the facts section of the Complaint, Plaintiff alleged

that she was denied unemployment insurance benefits and that Defendant had participated

in an appeal hearing regarding those benefits. (Id. at 7.) Plaintiff did not request punitive

damages at the time she filed this Complaint. (See id.)

       Service was effected in January of 2021. (ECF No. 3.) Defendant filed and served

its Answer on February 3, 2021. (ECF No. 6.) This Answer includes seven affirmative

defenses. (Id. ¶¶ 17-23.) These affirmative defenses are that: (1) Plaintiff’s Complaint

fails to state a claim upon which relief can be granted; (2) Plaintiff cannot establish a prima

facie case of unlawful discrimination on the basis of race because she cannot prove that her

discharge was caused by her race; (3) Defendant’s actions were not discriminatory and

were not pretextual, but based on legitimate reasons and carried out in the good-faith

exercise of Defendant’s reasonable business judgment and not based on Plaintiff’s race;

(4) Plaintiff’s claim for damages is barred by failure to mitigate damages; (5) Plaintiff’s

claim for damages is barred to the extent she has not suffered damages as a consequence

of Defendant’s conduct; (6) Defendant’s actions were taken for legitimate, lawful reasons;

and (7) Plaintiff cannot seek punitive damages without following required procedural

requirements. (Id.)

                                       II. ANALYSIS

       Plaintiff has filed two motions. The Court addresses each in turn.

       A. Motion to Strike

       Plaintiff’s Notice of Motion and Motion asks this Court “to enter an Order to strike

                                              2
           CASE 0:20-cv-02336-TNL Doc. 86 Filed 07/21/21 Page 3 of 15




ALL Defendant’s affirmative defenses contained in the Answer filed by Defendant.” (ECF

No. 9 at 1.) Plaintiff alleges that these affirmative defenses “failed largely to state

sufficient, specific facts, or a legally recognizable defense.” (Id. at 2.) Plaintiff notes that

it is her belief that the heightened pleading standards outlined in Ashcroft v. Iqbal, 556 U.S.

662 (2009), and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), do not apply to

affirmative defenses. (Id. at 3.) She nevertheless states the affirmative defenses should be

stricken pursuant to Federal Rules of Civil Procedure 12(f) and 12(b)(6).

       As an initial matter, the Court notes that Plaintiff did not request a meet-and-confer

with counsel for Defendant prior to filing this motion. (Decl. of Ashleigh M. Leitch ¶ 4,

ECF No. 18.) The Local Rules dictate that Plaintiff must meet and confer with Defendant

prior to filing non-dispositive motions. See D. Minn. LR 7.1(a). The Court further cautions

Plaintiff that her pro se status does not relieve her of her obligation to comply with the

Local Rules, Federal Rules of Civil Procedure, or orders of this Court. See Soliman v.

Johanns, 412 F.3d 920, 922 (8th Cir. 2005) (“Even pro se litigants must comply with court

rules and directives.”); Lindstedt v. City of Granby, 238 F.3d 933, 937 (8th Cir. 2000) (“A

pro se litigant is bound by the litigation rules as is a lawyer, particularly here with the

fulfilling of simple requirements of discovery.”); Burgs v. Sissel, 745 F.2d 526, 528 (8th

Cir. 1984) (“[P]ro se litigants are not excused from failing to comply with substantive and

procedural law.”).

       Plaintiff’s motion also fails on the merits. “In responding to a pleading, a party must

affirmatively state any avoidance or affirmative defense.” Fed. R. Civ. P. 8(c). Under

Federal Rule of Civil Procedure 12(f), “[t]he court may strike from a pleading an

                                               3
           CASE 0:20-cv-02336-TNL Doc. 86 Filed 07/21/21 Page 4 of 15




insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” “A

district court enjoys ‘liberal discretion’” to strike affirmative defenses under the rule,

“[h]owever, striking a party’s pleadings ‘is an extreme measure,’ and motions to strike

under Rule 12(f) ‘are viewed with disfavor and infrequently granted.’” Brossart v.

DIRECTTV, No. 11-cv-786 (DWF/JJK), 2011 WL 5374446, at *1 (D. Minn. Nov. 4, 2011)

(quoting Stanbury Law Firm, P.A. v. Internal Revenue Serv., 221 F.3d 1059, 1063 (8th Cir.

2000)).

       “A motion to strike should be granted ‘if the result is to make a trial less complicated

or otherwise streamline the ultimate resolution of the action.’” Bjornson v. Soo Line R.

Co., No. 14-cv-4596 (JRT/SER), 2015 WL 5009349, at *3 (D. Minn. Aug. 24, 2015)

(quoting Daigle v. Ford Motor Co., 713 F. Supp. 2d 822, 830 (D. Minn. 2010)). The

motion “will be denied,” however, “if the defense is sufficient as a matter of law or if it

fairly presents a question of law or fact which the court ought to hear.” Lunsford v. United

States, 570 F.2d 221, 229 (8th Cir. 1977) (quotation omitted).

       As an initial point of analysis, the Court notes that Plaintiff states in her motion that

Defendant’s first affirmative defense (failure to state a claim on which relief may be

granted) should be stricken because the Court has determined that her “Complaint

adequately states a claim for relief.” (ECF No. 9 at 2.) The Court has not issued any

decision regarding the sufficiency of Plaintiff’s Complaint, with the exception of its ruling

on Plaintiff’s motion to amend to add a claim for punitive damages, see infra, and as such

this is not a sufficient reason to strike this affirmative defense. The Court will instead

consider the legal and factual sufficiency of the seven affirmative defenses.

                                               4
           CASE 0:20-cv-02336-TNL Doc. 86 Filed 07/21/21 Page 5 of 15




       As to an affirmative defense’s legal sufficiency, “all well plead allegations in the

affirmative defense must be accepted as true and the Court must find that the defense at

issue is legally insufficient’” before striking it. E.E.O.C. v. Prod. Fabricators, Inc., 873 F.

Supp. 2d 1093, 1097 (D. Minn. 2012) (quoting United States v. NHC Health Care Corp.,

No. 00-3128-CV-S-4, 2000 WL 33146581, at *1 (W.D. Mo. Dec. 29, 2000)). “A court

may strike a defense as legally insufficient if the defense asserted is ‘foreclosed by prior

controlling decisions or statutes.’” Bjornson, 2015 WL 5009349, at *3 (quoting Prod.

Fabricators, Inc., 873 F. Supp. 2d at 1097). “[I]f there are no controlling decisions or

statutes on point, a defense will not be stricken as legally insufficient.” Id. Plaintiff has

provided no support in her motion for her conclusory statement that Defendant’s

affirmative defenses do not provide a “legally recognizable defense.” (ECF No. 9 at 2.)

The Court therefore declines to strike the affirmative defenses as legally insufficient.

       This leaves whether the affirmative defenses are factually deficient. Neither party

is advocating for the adoption of a heightened “plausibility” pleading standard to

affirmative defenses. As such, the Court will not decide whether the heightened pleading

standard applies with respect to affirmative defenses, which has not yet been addressed by

the Eighth Circuit. See Acosta v. Luxury Floors, Inc., No. 18-cv-1489 (WMW/ECW), 2018

WL 7350478, at *2 (D. Minn. Dec. 7, 2018) (concluding that because the parties agreed

the heightened pleading standards did not apply to affirmative defenses, the court “need

not decide this issue at this time”), report and recommendation adopted, 2019 WL 652419

(D. Minn. Feb. 15, 2019).



                                              5
           CASE 0:20-cv-02336-TNL Doc. 86 Filed 07/21/21 Page 6 of 15




       Plaintiff does not challenge the first affirmative defense (failure to state a claim on

which relief may be granted) on a factual basis. (See ECF No. 9 at 2.) She does, however,

argue that Defendants do not provide sufficient factual support for the remaining

affirmative defenses. (Id.) Plaintiff argues that Defendant “failed to articulate a legitimate,

non-discriminatory reason for its actions” in connection with the second affirmative

defense (Plaintiff cannot establish a prima facie case); failed to “offer a legitimate, non-

discriminatory, pretextual business reason for the termination” in connection with the third

affirmative defense (actions not discriminatory and not pretextual); failed “to state how

Plaintiff failed to take reasonable steps to reduce or minimize the damages experienced” in

connection with the fourth affirmative defense (failure to mitigate damages); offered “no

factual indication” in support of its fifth affirmative defense (Plaintiff has not suffered

damages); failed to include “any clear, factual support” for its sixth affirmative defense

(Defendant’s actions taken for legitimate, lawful reasons); and did not plead “any ultimate

facts” in support of its seventh affirmative defense (Plaintiff cannot seek punitive damages

without following procedural requirements).

       First, many of Plaintiff’s arguments where she asserts Defendant did not plead

specific facts would require the Court to apply a heightened pleading standard to these

defenses, something Plaintiff herself does not advocate for. See Nadeau v. Experian Info.

Sols., Inc., No. 20-cv-1841 (PJS/TNL), 2020 WL 7396588, at *5 (D. Minn. Dec. 16, 2020).

Second, the Court finds that Plaintiff has failed to establish that any of these affirmative

defenses are redundant, immaterial, impertinent, or scandalous. See Fed. R. Civ. P. 12(f).

The Court agrees with Defendant’s analysis that the second, third, and sixth affirmative

                                              6
              CASE 0:20-cv-02336-TNL Doc. 86 Filed 07/21/21 Page 7 of 15




defenses go directly towards the McDonnell Douglas burden-shifting framework utilized

in federal employment discrimination cases, and that the fourth, fifth, and seventh

affirmative defenses relate to the trial issue of Plaintiff’s entitlement to damages. (See ECF

No. 17 at 6.) These issues are best left to development in discovery. Striking any of these

affirmative defenses would not simplify matters or make a potential trial less complicated.

See Bjornson, 2015 WL 5009349, at *3. In light of these facts, and in conjunction with the

general disfavor of motions to strike affirmative defenses, Plaintiff’s motion is denied.

         B. Motion to Amend Complaint

         Plaintiff’s second motion requests leave to file an amended complaint adding a

claim of punitive damages under Minnesota Statues § 549.20. (ECF No. 33 at 3.) Plaintiff

argues that Defendant “has a heightened and professional understanding of the law they

have breached,” notes that Defendant has participated in Plaintiff’s appeal for

unemployment insurance, and concludes that Defendant “has relentlessly engaged in

tactics to dismiss Plaintiffs [sic] claims at all costs by being deceitful, altering

documentation and providing representation. This Defendant is guilty of intentional

misconduct.” (Id.) Plaintiff also requests that the Court “allow discovery of Defendant’s

financial condition” because “[t]o properly apply punitive damages, the Defendant’s assets

and liabilities are essential to this Court and/or jury’s determination” of punitive damages. 1

(Id. at 6.)


1
  The Court notes that there is a dispute between the parties about whether Plaintiff properly met and conferred with
Defendant regarding this discovery. (See ECF No. 37 at 2-3 (arguing that while there was a proper meet and confer
regarding the request to amend the Complaint to add the punitive damages claim, “[t]he parties never held a meet
and confer about Plaintiff’s request for discovery of Senior Care Solutions’ financial condition.”); see also ECF No.
34-1 at 27 (email from Plaintiff where she argues that the motion to amend and motion to compel were one

                                                          7
              CASE 0:20-cv-02336-TNL Doc. 86 Filed 07/21/21 Page 8 of 15




                  1. Amending the Complaint

         As an initial matter, although Plaintiff has requested leave to add a claim for punitive

damages under Minnesota law, her Complaint and proposed Amended Complaint allege

violations of federal law, namely Title VII of the Civil Rights Act of 1964. (Compare ECF

No. 1 with ECF No. 33-1.) “A motion to add punitive damages for violations of federal

law is governed by federal procedure, namely [Federal Rule of Civil Procedure] 15.” Steen

v. Target Corp., No. 09-cv-2108 (JNE/SER), 2011 WL 13318282, at *5 (D. Minn. Jan. 18,

2011) (citing Gamma-10 Plastics, Inc. v. American Pres. Lines, Ltd., 32 F.3d 1244, 1255

(8th Cir 1994)). The Court thus interprets Plaintiff’s request to amend the Complaint to

allege a claim for punitive damages as a request to do so under federal law as opposed to

state law. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (“A document filed

pro se is ‘to be liberally construed.’”) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976);

cf. Fed. R. Civ. P. 8(e) (“Pleadings must be construed so as to do justice.”).

         Plaintiff was not procedurally barred from including a request for punitive damages

in connection with her Title VII claims at the time of pleading. Once 21 days have passed

after service of a responsive pleading, however, a party “may amend its pleading only with

the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). Though

Defendant initially did not oppose the amendment to add a claim for punitive damages,

after reviewing the proposed amendment, it now opposes Plaintiff’s motion. (See ECF No.


motion.).) The Court finds that Plaintiff never properly met and conferred with Defendant regarding the request for
discovery of Defendant’s financial condition. Though the requests in the present motion are filed together, they are
two separate motions—one to amend the Complaint and one for discovery. Plaintiff is again cautioned she must
meet and confer with Defendant in an attempt to resolve issues prior to filing any nondispositive motion. See D.
Minn. LR 7.1(a).

                                                         8
           CASE 0:20-cv-02336-TNL Doc. 86 Filed 07/21/21 Page 9 of 15




37 at 3-4.) As Defendant no longer consents to Plaintiff’s proposed amendment, the

Court’s leave is required. Fed. R. Civ. P. 15(a)(2).

       “Although leave to amend ‘shall be freely given when justice so requires,’ see Fed.

R. Civ. P. 15(a), [Plaintiff does] not have an absolute or automatic right to amend.” United

States ex rel. Lee v. Fairview Health Sys., 413 F.3d 748, 749 (8th Cir. 2005) (citing Meehan

v. United Consumers Club Franchising Corp., 312 F.3d 909, 913 (8th Cir. 2002)). The

Court may deny a party’s request for leave to amend only “if there are compelling reasons

such as undue delay, bad faith, or dilatory motive, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the non-moving party, or futility of

the amendment.” Reuter v. Jax Ltd., Inc., 711 F.3d 918, 922 (8th Cir. 2013) (quoting

Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 715 (8th Cir. 2008)). “Fundamentally,

‘the grant or denial of an opportunity to amend is within the discretion of the District

Court.’” Ash v. Anderson Merchandisers, LLC, 799 F.3d 957, 963 (8th Cir. 2015) (quoting

Foman v. Davis, 371 U.S. 178, 181 (1962)).

       Plaintiff seeks the addition of a single paragraph of allegations in her proposed

Amended Complaint: “Senior Care Solutions, Inc. has relentlessly engaged in tactics to

dismiss Plaintiff’s claims at all costs by being deceitful, altering documentation, and

providing false representation. This Defendant is guilty of intentional misconduct and must

be held liable for punitive damages.” (Compare ECF No. 33-1 at 8 with ECF No. 33-2 at

8.)

       Defendant argues that the proposed amendment is futile. (See ECF No. 37 at 4-7.)

As such “this Court must determine whether the proposed claims state a claim for relief at

                                             9
             CASE 0:20-cv-02336-TNL Doc. 86 Filed 07/21/21 Page 10 of 15




this stage of the case.” Advance Trust & Life Escrow Srvs., LTA v. ReliaStar Life Ins. Co.,

No. 18-cv-2863 (DWF/ECW), 2020 WL 5229677, at *4 (D. Minn. Sept. 2, 2020)

(collecting cases); see also Hintz v. JP Morgan Chase Bank, N.A., 686 F.3d 505, 511 (8th

Cir. 2012) (“When the court denies leave on the basis of futility, it means the district court

has reached the legal conclusion that the amended complaint could not withstand a motion

to dismiss under Rule 12(b)(6) . . . .” (quotation omitted)); Block v. Toyota Motor Corp.,

795 F. Supp. 2d 880, 886 (D. Minn. 2011) (finding an amendment “is futile where the

proposed amended complaint fails to state a claim under the analysis for a Rule 12(b)(6)

motion.”).

       In deciding a Rule 12(b)(6) motion, a court accepts as true all well-pleaded factual

allegations and then determines “whether they plausibly give rise to an entitlement to

relief.” Iqbal, 556 U.S. at 679. In doing so, the court must draw reasonable inferences in

the plaintiff’s favor. Zink v. Lombardi, 783 F.3d 1089, 1098 (8th Cir. 2015) (citation

omitted). “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Sletten &

Brettin Orthodontics v. Cont’l Cas. Co., 782 F.3d 931, 934 (8th Cir. 2015) (citation and

internal quotations omitted). Facial plausibility of a claim exists “when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at

556). Although a sufficient complaint need not be detailed, it must contain “[f]actual

allegations . . . enough to raise a right to relief above the speculative level.” Twombly, 550

U.S. at 555 (citation omitted). Complaints are insufficient if they contain “naked assertions

                                             10
          CASE 0:20-cv-02336-TNL Doc. 86 Filed 07/21/21 Page 11 of 15




devoid of further factual enhancement.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S.

at 557) (internal quotation marks omitted).

       “Punitive damages are available in a Title VII action when the employer engaged in

intentional discrimination ‘with malice or with reckless indifference to the federally

protected rights of an aggrieved individual.’” Haliye v. Celestica Corp., 717 F. Supp. 2d

873, 882 (D. Minn. 2010) (quoting 42 U.S.C. § 1981a(b)(1)). “The terms ‘malice’ or

‘reckless indifference’ pertain to the employer’s knowledge that it may be acting in

violation of federal law, not its awareness that it is engaging in discrimination.” Kolstad

v. Am. Dental Ass’n, 527 U.S. 526, 535 (1999). “To be liable in punitive damages, ‘an

employer must at least discriminate in the face of a perceived risk that its actions will

violate federal law.’” Shukh v. Seagate Tech., LLC, 873 F. Supp. 2d 1087, 1090 (D. Minn.

2012) (quoting Kolstad, 527 U.S. at 536).

       Defendant relies on Shukh, arguing that the single proposed paragraph does not

address Title VII discrimination, allege new facts, or address Defendant’s state of mind “so

as to permit a reasonable inference of malice or reckless disregard of Plaintiff’s rights.”

(ECF No. 37 at 6-7 (citing Shukh, 873 F. Supp. 2d at 1091); see also ECF No. 37 at 7

(“This new paragraph does not render it plausible that [Defendant] discriminated against

Plaintiff with malice or reckless disregard to her rights.”).) It further argues that this is

borne out by Plaintiff’s motion, which focuses on Defendant’s actions during Plaintiff’s

appeal of her unemployment insurance ineligibility and the EEOC investigation of

Plaintiff’s charge of discrimination—both of which are separate and apart from the

allegations outlined in the Complaint. (Id. at 8.) To be sure, Plaintiff filed an affidavit in

                                              11
          CASE 0:20-cv-02336-TNL Doc. 86 Filed 07/21/21 Page 12 of 15




support of her motion which contains exhibits outlining statements Defendant made

throughout Plaintiff’s unemployment insurance appeal and EEOC investigation. (See

generally ECF No. 34-1.) These exhibits, however, also highlight communications

detailing the decision of Defendant to terminate Plaintiff. (See id.at 1-4.) This termination

is the heart of Plaintiff’s Complaint and her proposed Amended Complaint. (See generally

ECF No. 1; ECF No. 33-1.)

       This case is distinguishable from Shukh. In that case, Plaintiff had filed suit in 2010,

first asked to amend the complaint to add punitive damages under Title VII with his Second

Amended Complaint in 2011, and was permitted to add a claim for punitive damages in

December 2011. Shukh, 873 F. Supp. 2d at 1089. Shukh then filed his Third Amended

Complaint with the understanding that defendant in that case could move to dismiss the

Title VII punitive damages claim. Id. The court, in considering the motion to dismiss,

noted that when considering a prior motion to dismiss, “Shukh’s pleadings related to

discrimination in pay, promotions, and failure to be recognized for achievements,

consist[ed] of little more than bare statements.” Id. at 1091; see also id. at 1089 (“The

Court previously found that Shukh’s allegations of discrimination and retaliation were little

more than bare assertions that such events had occurred.”).

       Ultimately, “[u]nder federal law, there is no heightened pleading requirement for

punitive damages. Plaintiff need not specifically plead punitive damages so long as the

complaint alleges conduct that would support a claim for punitive damages and Defendants

have notice that Plaintiff intends to seek punitive damages.” Kademani v. Mayo Clinic, et

al., No. 09-cv-219 (JRT/FLN), 2010 WL 9008906, at *1 (D. Minn. Nov. 3, 2010). Plaintiff

                                              12
          CASE 0:20-cv-02336-TNL Doc. 86 Filed 07/21/21 Page 13 of 15




has alleged that Defendant wrongfully terminated her and deviated from its progressive

discipline policy when doing so. (ECF No. 1 at 7; ECF No. 33-1 at 7.) She also alleges

that she was treated differently than white co-workers, notably in how workplace

complaints are processed and investigated, and how discipline is applied.                (Id.)

Specifically, Plaintiff contends that a supervisor “intended to terminate her position” on

the basis of her race because she was not allowed to document a response to a complaint

made about her during a workplace incident. (Id.) Plaintiff alleges further that the same

supervisor refused to investigate an incident reported by Plaintiff, but then investigated the

same incident when a white co-worker reported it. (Id.) Plaintiff provides that the

supervisor “only took concern with investigating a complaint when it was made by . . . a

white co-worker.” (Id.)

       In granting Plaintiff’s motion for leave to amend her Complaint to add the punitive

damages claim, the Court expresses no opinion on whether Plaintiff will be able to

ultimately prove the sort of malice or reckless indifference required for an award of

punitive damages. Plaintiff shall file her Amended Complaint in substantially the same

form as ECF No. 33-1 within 14 days.

              2. Plaintiff’s Request for Discovery

       Plaintiff has requested that the Court order Defendant to produce unspecified

financial information to Plaintiff in order to further develop Plaintiff’s claims for punitive

damages. (See ECF No. 33 at 6.) At the time the motion was filed, Plaintiff had not served

a discovery request on Defendant. (See ECF Nos. 37-38.) Plaintiff has recently filed a

motion to compel discovery which includes a request for Defendant’s financial information

                                             13
          CASE 0:20-cv-02336-TNL Doc. 86 Filed 07/21/21 Page 14 of 15




including annual reports, balance sheets, profit and loss statements, income statements, and

federal tax returns. (See ECF No. 59 at 17.) The Court will thus deny Plaintiff’s motion

for general financial discovery as moot in light of the recently-filed motion to compel. (See

ECF No. 57.)

                                       III. ORDER

       Therefore, based on the foregoing, and all of the files, records, and proceedings

herein, IT IS HEREBY ORDERED that:

     1. Plaintiff’s Notice of Motion and Motion requesting “the Court to enter and Order
        to strike ALL Defendant’s affirmative defenses contained in the Answer filed by
        Defendant” (ECF No. 9) is DENIED.

     2. Plaintiff’s “Motion to Amend the Complaint to Claim Punitive Damages and
        Allow Discovery of Defendants’ Financial Condition” (ECF No. 33) is
        GRANTED IN PART and DENIED IN PART:

            a. Plaintiff shall file her Amended Complaint in substantially the same form
               as ECF No. 33-1 within 14 days of the date of this Order.

            b. Plaintiff’s motion for discovery is DENIED.

     3. All prior consistent orders remain in full force and effect.




                                 [continued on next page]




                                             14
         CASE 0:20-cv-02336-TNL Doc. 86 Filed 07/21/21 Page 15 of 15




    4. Failure to comply with any provision of this Order or any other prior consistent
       Order shall subject the non-complying party, non-complying counsel and/or the
       party such counsel represents to any and all appropriate remedies, sanctions and
       the like, including without limitation: assessment of costs, fines and attorneys’
       fees and disbursements; waiver of rights to object; exclusion or limitation of
       witnesses, testimony, exhibits and other evidence; striking of pleadings; complete
       or partial dismissal with prejudice; entry of whole or partial default judgment;
       and/or any other relief that this Court may from time to time deem appropriate.




Dated: July 21 , 2021                                 s/Tony N. Leung
                                               Tony N. Leung
                                               United States Magistrate Judge
                                               District of Minnesota

                                               Jackson v. Senior Care Sols.
                                               Case No. 20-cv-2336 (TNL)




                                          15
